Memorandum. The order of the Appellate Division should be modified, with costs to respondents, to the extent that the petition is dismissed. We do not agree with the holding that petitioner has not been guilty of laches. Certainly, from August 26, 1976, when the common council adopted the resolution approving the new city charter, and conceivably from *909December 11, 1975 when the Mayor held a public hearing and approved the local law, petitioner could have proceeded with dispatch to challenge the creation of a Charter Revision Commission. To have waited until October 8, 1976, shortly before the general election worked prejudice to the respondents and may not be countenanced.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order modified, with costs to respondents, in accordance with memorandum herein and, as so modified, affirmed.